IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 02-10438
                              Summary Calendar



                         UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                     versus

                            LEROY HENDERSON, JR.,

                                                   Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:01-CR-113-1
                         --------------------
                            January 8, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Leroy Henderson, Jr., appeals from his conviction and sentence

for felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1).     He raises two issues on appeal.           He argues first that

18 U.S.C. § 922(g)(1) is unconstitutional on its face and as

applied because     it     does    not   require   a   substantial    effect   on

interstate     commerce.      He    acknowledges       that   his   argument   is

foreclosed by circuit precedent, but he seeks to preserve the issue


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-10438
                               -2-

for possible Supreme Court review.   As Henderson concedes, this

issue is foreclosed. See United States v. Daugherty, 264 F.3d 513,

518 (5th Cir. 2001), cert. denied, 534 U.S. 1150 (2002); United

States v. Cavazos, 288 F.3d 706, 712 (5th Cir.), cert. denied, 123

S. Ct. 253 (2002).

     Henderson next argues that the district court erred by not

granting him a reduction in his offense level for acceptance of

responsibility under U.S.S.G. § 3E1.1.     We are unpersuaded by

Henderson's argument and conclude based on our review of the trial

record that he has not met his burden of showing that the district

court's denial of the reduction was without foundation. See United

States v. Thomas, 120 F.3d 564, 574-75 (5th Cir. 1997); United

States v. Maldonado, 42 F.3d 906, 913 (5th Cir. 1995).

     AFFIRMED.